          Case 5:19-cv-00181-KGB Document 5 Filed 06/15/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

KENNETH L. WALLER                                                                    PLAINTIFF
ADC #103829

v.                                Case No. 5:19-cv-00181-KGB

JOHN FELTS, et al.                                                               DEFENDANTS

                                             ORDER

       On November 18, 2019, the Court directed that, to the extent that plaintiff Kenneth L.

Waller wished to assert any ex post facto habeas claims, he must file with the Clerk of Court an

amended complaint within 30 days from the entry of the November 18, 2019, Order (Dkt. No. 3,

at 7). The Court noted that failure to file an amended complaint within 30 days from the entry of

the November 18, 2019, Order may result in the Court dismissing Mr. Waller’s ex post facto claim

in his complaint without prejudice (Id.). The Court dismissed without prejudice for failure to state

a claim Mr. Waller’s remaining 42 U.S.C. § 1983 claims (Id.).

       Mr. Waller has not filed an amended complaint, and the time to do so has passed. Mr.

Waller has not made any additional filings or taken any other action in this case since the Court’s

November 18, 2019, Order. The Local Rules of the United States District Court for the Eastern

and Western Districts of Arkansas provide that “[i]f any communication from the Court to a pro se

plaintiff is not responded to within thirty (30) days, the case may be dismissed without prejudice.”

Local Rule 5.5(c)(2). Accordingly, the Court dismisses without prejudice Mr. Waller’s complaint

(Dkt. No. 1). Dismissal of this action counts as a “strike” within the meaning of 28 U.S.C. §

1915(g), and the Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order would not be taken in good faith.
  Case 5:19-cv-00181-KGB Document 5 Filed 06/15/21 Page 2 of 2




It is so ordered this 15th day of June, 2021.

                                                ________________________________
                                                 Kristine G. Baker
                                                 United States District Judge




                                          2
